Opinión disidente del
Juez Asociado Señor Negrón García.
La opinión mayoritaria se apuntala en una configura-ción fáctica no avalada por la prueba creída por el Jurado. Nos explicamos.
I
Se llegó a la conclusión de “que hubo prueba contun-dente de que hubo un forcejeo” —(énfasis suplido) opinión mayoritaria, pág. 695 esc. 2— entre la acusada Marina González Román y la víctima Jorge René Rivera, y ello activa la legítima defensa como eximente de responsabili-dad penal. En virtud de esa tesis, nos dicen que el Jurado debió absolverla, pues ella solamente defendió su vida ante un peligro inminente de muerte.
También afirman que el testimonio incontrovertible del patólogo forense, quien testificó como parte de la prueba de cargo, tendió a establecer que la forma de la herida refle-jaba la existencia de un forcejeo entre la señora González Román y su esposo. Opinión mayoritaria, pág. 70. No es así; esa apreciación es totalmente especulativa.
En su testimonio, el patólogo Francisco Cortés Rodrí-guez describió como elíptica la herida que presentaba el cadáver de la víctima. Cuando la defensa le preguntó en específico si dicha herida reflejaba con claridad que se ha-bía infligido durante un forcejeo, se desarrolló el siguiente diálogo, que por su importancia, transcribimos in extenso.
P. Yo le pregunto, entonces, si ese tipo de herida es compatible con heridas donde se produce un forcejeo.
R. No, no entiendo lo que... la pregunta en sí. ¿Si es compatible con una herida donde se produce un forcejeo?
*711P. Sí. O sea, la pregunta que yo le estoy haciendo es ...
R. Anjá.
P. ... hay dos personas luchando, dos personas luchando: una de ellas trae un cuchillo y en un forcejeo ese cuchillo se vira y se puede producir esa herida, esa herida de forma elíptica que usted ha definido.
R. No tiene que haber, necesariamente, ese cambio de confi-guración, si eso es lo que usted quiere decir. Lo que puede cam-biar en sí es si se introduce un arma blanca, como un cuchillo, y si se gira, se gira, o sea, se vira la mano y al salir puede causar una herida bien irregular. Podrían aparecer como ... en-tonces, sería una cruz con la otra ... o podría alargar una herida en forma de “V”. En este caso, pues, no hubo eso, pero no sería exclusivo de forcejeo eso. O sea, el forcejeo no, necesariamente, tiene que producir ese tipo de cambio en la herida.
P. Sí, pero puede haber una herida elíptica que sea también producto por un forcejeo.
R. Es, básicamente, elíptica la herida que se produce cuando hay ese tipo de cambio en la, en la trayectoria.
P. En un forcejeo.
R. Sí, por supuesto.
P. Por supuesto.
Yo no tengo más preguntas. Muchas gracias, doctor. (Enfasis suplido.) T.E., págs. 242-243.
Este intercambio reveló únicamente que, si bien era po-sible que se produjera una herida elíptica como resultado de un forcejeo, no siempre era así.
Acto seguido, el Fiscal interrogó:
P. Mire a ver si esa herida ... si la persona ... si don Jorge René hubiera tenido ese cuchillo y le hubiera tenido para agredir a una persona y con el arma, don Jorge René, él mismo da la vuelta, hay un forcejeo y se entierra el cuchillo, ¿cómo sería la herida en ese caso?
R. ¿La trayectoria? ¿Cómo ....
P. Si don Jorge René, el occiso ....
R. Sí.
P. ... fuera la persona que tuviera el cuchillo. Jorge René, asu-miendo que esto sea el cuchillo, tiene un cuchillo, está force-jeando con una persona y la trayectoria... en el mismo forcejeo él mismo se entierra el arma, ¿cómo sería la trayectoria de esa herida?
R. ¡Ah, la trayectoria de esa herida! A nivel de, de esto no sería de abajo hacia arriba.
*712P. ¿Cómo serial
R. Sería de adelante hacia atrás o directo o de arriba hacia abajo.
P. ¿Y en este caso es1
R. De abajo hacia arriba.
P. ¿Y no hay ningún otro signo de violencia en todo el cuerpo de este señor?
R. Ninguno que se pudo visualizar.
No tengo más ninguna pregunta.
LCDO. BERMUDEZ MELENDEZ:
Juez, sí, una pregunta.
P. Mire, esa, esa opinión que le pide el compañero fiscal cam-biaría, dependiendo de la mano en que el occiso tuviera el cu-chillo?
R. No, la clave aquí, ¿me permite ponerme de pie para ilus-tra,r?
P. Sí.
R. Ok. La clave aquí es la localización de la herida que está al lado del ombligo. Si se hubiera girado la, la mano y le hubiera, se hubiera producido la- herida en la parte superior del abdomen, eso sí podía producir una trayectoria de abajo hacia arriba. Si se doblara la mano, se hiciera algún tipo de presión, no importa, o sea, si se hace mucha presión, pues, caería porque la presión que se hace a nivel de la muñeca, pues, sería sufi-ciente para soltar el arma blanca, pero si se empuja con el puño o con el antebrazo, si es de esta forma, la trayectoria sería o directa, en otras palabras, directa así o de arriba hacia abajo. Porque si se va a virar para empujar hacia arriba, pues, la presión sería mucha en la muñeca.
P. Bien. Eso es asumiendo, usted le está dando el ejemplo a las Damas y Caballeros del Jurado con la mano derecha.
R. Correcto.
P. Ahora, con la mano izquierda, le pregunto....
R. Anjá.
P. Ahora, con la mano izquierda y una persona más bajita que el occiso, hay un forcejeo y en ese forcejeo se logra virar el cuchi-llo, ¿me sigue?, y en ese forcejeo se logra virar el cuchillo, ¿pu-diera haber esa trayectoria también de abajo, de abajo hacia arriba y de adelante hacia atrás?
R. O sea, sería de abajo hacia arriba si fuera superior, pero estamos justamente, o sea, a nivel del ombligo, esto aquí es ya el centro de gravedad de la persona. Al introducirse la herida aquí, ¿se da cuenta? uno, ésta es la parte que apenas se mueve. Esta parte se mueve mucho más, por eso uno tendería a coger el cuchillo hacia arriba, pero aquí, aquí no, éste es el punto fijo, *713digo, éste es el pivote, el pivote, ¿ok ? y por eso es que la herida no, no mostraría un desvío de ahajo hacia arriba. Sí, si fuera acá arriba, pero a nivel del ombligo ya, o sea, del centro de gravedad, del centro del cuerpo ya esto es ... se mantendría.
P. Se manten... usted hace un movimiento hacia....
R. Se mantendría, o sea, el movimiento ... porque cuando ocu-rre la, la, la ... cuando hay un, un ataque con un arma blanca la, la tendencia del cuerpo es de protegerse, uno tiende a inhalar, ¿ok? y levanta el abdomen, la parte superior del abdomen se levanta, inhala, se agranda el pecho tratando de huir, de pro-tegerse y eso es involuntario. O sea, eso ocurre reflexivamente.
P. ¿Aunque sea la persona que va a atacar el que tenga el cuchillo y tenga 31 por ciento de alcohol?
R. Es que si se, se va a notar eso, ¿entiende? Es una cosa que uno controla. Es un reflejo. A este nivel, a este nivel ya ésta es la parte que no se va a afectar tanto. O sea, el movimiento es éste y esto lo que va a ir es más directo. Arriba no. Si fuera arriba no habría ningún problema porque esto se ... ¿entiende? Al inclinarse el cuerpo ya el cuchillo va a su ... la trayectoria intracorporal va a ser de abajo hacia arriba. ...
R. Bueno, la configuración de la herida, lo que le quiero decir con que es posible un forcejeo es que el forcejeo no, necesaria-mente, va a cambiar la configuración de la herida, no va a cam-biar la apariencia de la herida. La herida se cambia la aparien-cia por dos cosas: una es por la piel, porque la piel no es la misma, tiene diferentes patrones, de los cuales se aprovechan los cirujanos para cuando van a coser la herida que salga una cicatriz finita. La otra cosa es que se va a cambiar la configu-ración si hay una especie de, de cambio, de giro en trayectoria una vez que la hoja de la arma blanca está dentro del cuerpo. Si cambia su dirección, cuando sale, pues, entonces, va a causar otra herida casi, casi sobre impuesta que puede ser o una cruz o una T’, pero va a ser, básicamente una herida elíptica, pero serían dos heridas en, prácticamente, que coinciden en un orificio. Pero que cambian la configuración, este... como sobre impuesto como una cruz o como una <CV”. (Enfasis suplido.) T.E., págs. 243-246 y 247-248.
Es evidente que, no empece los esfuerzos de la defensa por lograr que el patólogo afirmara sobre la existencia de un forcejeo, éste no pudo arribar a esa conclusión. Es for-zada, pues, la conclusión mayoritaria.
*714II
No cuestionamos que la víctima ingiriera bebidas alco-hólicas y agrediera a su esposa González Román. No obs-tante, asimismo es de rigor consignar que ella también lo agredía, llegando al punto de correrlo con cuchillos “por borrachón”, cortándolo en la mejilla en una ocasión e, in-cluso, lo había amenazado diciendo que si ella no lo ma-taba, ordenaría a otra persona que lo hiciera.
Aparte de que el Jurado creyó la teoría del Ministerio Fiscal, hubo prueba de dos (2) versiones distintas sobre la manera como murió Rivera. La primera, por voz de su sue-gro, a los efectos de que le había informado mediante gritos que le habían matado su marido. La segunda, brindada al agente investigador, la cual consistía en que la víctima, portando un martillo, pretendió entrar a la fuerza al cuarto donde se encontraba y, luego, lo tiró para cogerla por el cuello, produciéndose un forcejeo que tuvo como re-sultado que la víctima se “hiriera” con el cuchillo que tenía en sus manos.
La primera versión ni siquiera sugiere —en un mo-mento contemporáneo a los hechos— que el incidente fuera resultado de un maltrato conyugal, elemento que luego fue medular en su defensa. De otra parte, destacamos que la apelante González Román admitió que en efecto había co-rrido a la víctima con cuchillos y, según hemos visto, pre-cisamente murió apuñalada.
Difícilmente estamos ante un error de derecho. Ante nos tenemos una particular valoración fáctica y apreciación de la prueba por el Jurado que dirimió la credibilidad de los testigos. Dichos juzgadores, con sobrada razón, no dieron crédito a la versión de la acusada González Román de que había actuado en legítima defensa, máxime —contrario a lo concluido por la mayoría— de que hubo prueba “contun-dente” de un forcejeo. Aparte del testimonio pericial en con-trario, los hechos demuestran que la ropa del occiso Rivera *715estaba enganchada en un clavo y su cadáver estaba vestido sólo con un pantaloncillo blanco, datos cruciales que corro-boran objetivamente la teoría del Ministerio Público de que dormía en su casa cuando ella llegó y lo apuñaló en el vientre.
HH HH H-i
Nuestra sociedad padece del mal endémico y se ve aque-jada por graves y dolorosos casos de maltrato conyugal y violencia doméstica. Analizar cada caso con cuidado es ta-rea principal del Jurado o juez de instancia. Reiteramos que los hechos determinan el derecho; no al revés.
Mientras no se desarrolle otro método más rápido y confiable, la fidelidad al principio de no intervención con la apreciación de la prueba y el dictamen final del juzgador —fallo inculpatorio— ha de guiar inicialmente el estudio apelativo de la prueba pre-sentada en instancia.
Y es que en esta etapa, la culpabilidad, como dictamen, está basada en la premisa de que se probó más allá de duda razona-ble cada uno de los elementos del delito imputado. Corres-ponde, pues, al apelante demostrar que la prueba desfilada no satisfizo ese quantum requerido. De esta forma, si de la trans-cripción de evidencia o exposición narrativa surge que hubo alguna prueba conflictiva sobre uno de los elementos del delito, y el apelante no impugna exitosamente la suficiencia de la to-talidad de la prueba, en sana lógica decisoria tenemos que pre-sumir que el juzgador de los hechos creyó la versión que no derrotaría su fallo de culpabilidad.
Estos principios de adjudicación apelativa racional nos obli-gan a esbozar una versión de hechos distinta a la consignada en la opinión mayoritaria: la verdaderamente creída por el tribunal sentenciador. (Enfasis en el original.) Pueblo v. Rosario Igartúa, 129 D.P.R. 1055, 1082-1083 (1992), opinión disidente.
*716Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Reiteradamente hemos resuelto que es al juzgador de los hechos a quien le corresponde dirimir la cuestión de credibilidad, cuando en algún caso existan versiones con-flictivas sobre éstos, y que este Tribunal no intervendrá con la apreciación de la prueba que haya hecho el juzgador en instancia, a menos que exista pasión, prejuicio o error manifiesto. Pueblo v. Acabá Raíces, 118 D.P.R. 369 (1987); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Pagán Díaz, 111 D.P.R. 608 (1981); Pueblo v. Díaz Ríos, 107 D.P.R. 140 (1978); Pueblo v. Rosario Cintrón, 102 D.P.R. 82 (1974); Pueblo v. Nevárez Virella, 101 D.P.R. 11 (1973); Pueblo v. Vázquez López, 98 D.P.R. 15 (1969); Pueblo v. Rodríguez Hernández, 91 D.P.R. 183 (1964); Pueblo v. Rodríguez Ocaña, 88 D.P.R. 335 (1963). Como hemos dicho antes, por tratarse de una cuestión de credibilidad, “no es-tamos justificados en alterar la determinación de los que vieron y oyeron a los testigos”. Pueblo v. Rodríguez González, 101 D.P.R. 1, 4 (1973). “Lo contrario, esto es, la inter-vención indiscriminada con la adjudicación de credibilidad que se realiza a nivel de instancia, significaría el caos y la destrucción del sistema judicial existente en nuestra jurisdicción”. Pueblo v. Cabán Torres, 117 D.P.R. 645, 648 (1986).
En el caso ante nos, existían versiones claramente con-flictivas de los hechos y el Jurado hizo una determinación de culpabilidad que, en conciencia, estimo, debemos respetar. Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545 (1974). Como la mayoría opta por seguir otro camino, disiento.
*717h-H
En este caso, la acusada fue encontrada culpable de ho-micidio e infracción al Art. 4 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see.. 414, y sentenciada a cumplir seis (6) años y seis (6) meses de reclusión por ello. Ambas penas fueron suspendidas.
Durante el juicio, el pueblo presentó ocho (8) testigos de cargo. En esencia, su versión de los hechos fue la siguiente: El occiso y la acusada, marido y mujer, tenían un historial de peleas domésticas, en las que ambos se agredían, mien-tras estaban, con frecuencia, bajo los efectos del alcohol. Antes del día de los hechos, la acusada había corrido al occiso con cuchillos. En una ocasión, la acusada incluso había amenazado al occiso diciéndole que si no era ella quien lo mataba, lo iba mandar a matar. En otra ocasión, la acusada había cortado al occiso en la mejilla.
El 9 de diciembre de 1990, la acusada llegó a una fiesta de bautismo a las 4:30 p.m. y el occiso llegó a las 7:30. Más tarde, a las 9:30 p.m., una de las asistentes a la fiesta le pidió a la acusada que se fuera del lugar porque estaba sacando hombres a bailar delante de su esposo. La acu-sada, quien ya se había tomado varias cervezas, salió del lugar, llevó sus hijos a casa de sus abuelos, y se fue a un bar con otro hombre, donde permaneció hasta las cuatro y media de la madrugada.
Al día siguiente, a eso de las 4 de la tarde, cuando el padre del occiso llegó a la casa de éste, la acusada le in-formó que alguien había matado a su esposo. La apelante también le dijo al primer policía que llegó al lugar a inves-tigar, que había encontrado a su esposo muerto un par de horas antes y que no sabía lo que había pasado.
Luego llegó otro agente de la Policía, a cargo de la in-vestigación, quien entrevistó a la acusada y le hizo las ad-vertencias de rigor. La acusada entonces cambió su versión inicial de los hechos. Le alegó al agente que, a eso de las *7184:30 a.m., su esposo había llegado hasta el cuarto donde ella dormía, que empezó a dar martillazos en la puerta y que, cuando ella la abrió, el occiso la cogió por el cuello, forcejaron y, con un cuchillo que éste tenía, resultó herido. No pudo explicarle al agente de dónde sacó el cuchillo el occiso, cuando, al soltar el martillo, lo que hizo fue cogerla a ella por el cuello.
El agente a cargo de la investigación no encontró seña-les de violencia en la residencia del occiso y la acusada. La ropa del occiso estaba en un cuarto enganchada de un clavo. Su cadáver se encontraba vestido sólo con un panta-loncillo blanco y aparentaba llevar varias horas de muerto.
Conforme a la teoría de El Pueblo, el occiso dormía en su casa cuando la acusada llegó a la residencia. Luego ésta le dio muerte, al asestarle una puñalada en el vientre.
Frente a esta versión de los hechos, la acusada alegó defensa propia. Avaló dicha defensa esencialmente con un testimonio pericial. Éste opinó que la acusada presentaba las características del síndrome de mujer maltratada. La opinión de la perito se basó exclusivamente en entrevistas con la acusada, con los abogados y un hermano de ésta, y en algunas declaraciones juradas sobre los hechos.
Como puede observarse, el Jurado evidentemente en-tendió que la opinión de la perito de defensa estaba apo-yada en fundamentos débiles. No aceptó las inferencias y conclusiones de ésta y, ciertamente, no estaba obligado a hacerlo. Pueblo v. Montes Vega, 118 D.P.R. 164 (1986). Por otro lado, la prueba presentada por el Ministerio Público, evidentemente creída por el Jurado, era suficiente para en-contrar culpable a la acusada.
rH 1 — I
Es menester resaltar que la prueba habida en este caso no es exactamente como la relata la mayoría en su opinión. Lo que aparece en dicha opinión es sólo un recuento selec-*719tivo y no refleja fielmente toda la prueba presentada, sobre todo la prueba de cargo, que fue la que creyó el Jurado.
Así, pues, la mayoría en su opinión no alude de modo alguno a las dos versiones distintas que dio la acusada so-bre los hechos, primero que no sabía cómo había muerto su esposo y, luego, que ella lo hirió en defensa propia. Tam-poco la mayoría alude a la prueba de cargo en el sentido de que la acusada también había agredido al occiso antes; que lo había corrido con cuchillos; que lo había amenazado de muerte; que también bebía, y que había ingerido alcohol la noche de los hechos.
Por otro lado, la mayoría afirma que hubo “prueba con-tundente^(1) de que había ocurrido un forcejeo entre el oc-ciso y la acusada, que resultó en la muerte del primero. ¿Cuál fue esa supuesta “prueba contundente”? Sólo consta en autos un testimonio directo sobre el particular. Éste consiste de la segunda explicación de lo sucedido, que la acusada le dio al policía a cargo de la investigación, en la cual no pudo explicar cómo ni de dónde salió el cuchillo con el cual ella mató al occiso. Se trata, pues, de evidencia de cuestionable valor probatorio, por ser un testimonio inte-resado, contradictorio e incompleto. También debe tomarse en cuenta que la Policía examinó el lugar de los hechos y no encontró señales de Violencia allí. La mayoría también descansa en el testimonio del patólogo forense para con-cluir que quedó probado que hubo un forcejeo entre la acu-sada y el occiso. Pero todo lo que el patólogo opinó, como perito, fue que la herida del occiso era compatible con la alegación de un forcejeo. De dicho testimonio pericial sólo surge tma posibilidad de forcejeo, por inferencia. El perito no podía establecer que en efecto hubo forcejeo, puesto que este perito no presenció los hechos. No hay, pues, la “prue-ba contundente” que la mayoría dice que hubo sobre el for-cejeo; mucho menos la hay, sobre la muerte del occiso, como resultado de éste.
*720Más aún, la mayoría sorprendentemente apoya su particular apreciación de los hechos en lo declarado por la pe-rito de la defensa. Según la mayoría, la perito “declaró que [la acusada] era agredida con frecuencia por su esposo”; la perito “estableció que el occiso tenía problemas de bebida y que su su nivel de violencia aumentaba en la medida que bebía”; la perito “estableció ... el ciclo de violencia al cual estaba sometida la apelante”; la perito testificó “que esa madrugada el occiso llegó borracho y violento ... y la trató de agredir con un cuchillo”. En otras palabras, la mayoría acepta como prueba —de los hechos particulares en contro-versia— la declaración de una perito sobre eventos concre-tos que no le constaban personalmente. La perito de la de-fensa —a quien la mayoría erróneamente llama “perito-testigo”, sin que fuera testigo con conocimiento propio de los acontecimientos— tenía una versión de los hechos, pero estaba basada esencialmente en lo que le había contado la propia acusada, sus abogados y un hermano de ésta. Tal versión, claramente parcializada, no era prueba de los he-chos concretos del caso. Es realmente inconcebible que la mayoría la acepte como tal, en contravención de los más elementales principios del derecho de prueba. Lo que la mayoría hace repetidamente en este caso rebasa por mu-cho lo que, con gran liberalidad, hemos resuelto sobre el uso del testimonio pericial. Conforme con lo dispuesto en la Regla 56 de Evidencia de Puerto Rico, 32 L.P.R.A. Ap. IV, hemos reconocido que un perito puede fundar su testimo-nio como tal, incluso sobre bases que serían inadmisibles en evidencia, Pueblo v. Rivera Robles, 121 D.P.R. 858 (1988); pero su testimonio sigue siendo, y siempre es, un testimonio de opinión. No es prueba directa de los hechos. Tampoco le corresponde al perito determinar quién dice la verdad sobre los hechos ni adjudicarle credibilidad a la ver-sión de éstos que, convenientemente, tenga el acusado.
*721HH 1 — 1
En resumen, pues, este caso sólo presenta un problema común de apreciación de la prueba. Objetivamente exami-nado, no hay nada en éste que justifique una intervención nuestra, de carácter excepcional, para revocar la determi-nación del Jurado. Lo único algo fuera de lo ordinario que presenta este caso es el planteamiento —por la acusada— del síndrome de mujer maltratada, el cual no convenció al Jurado. La mayoría admite que tal planteamiento no es una defensa absoluta, que con sólo alegarla proceda que se absuelva a la acusada; más aún, la mayoría resuelve ex-presamente que “no es necesario considerar la aplicabili-dad al caso de autos del síndrome de la mujer maltratada como complemento de la legítima defensa”. Sin embargo, la inusitada decisión de la mayoría de sustituir su selectiva apreciación de los hechos por la del Jurado parece responder al peso que de hecho le ha dado a dicho planteamiento. La mayoría no sólo dedica varias páginas de su opinión a discutir el asunto del síndrome de la mujer maltratada, sino que, para revocar la apreciación del Jurado, descansa, en gran medida, en el testimonio pericial que la defensa presentó en instancia. Este giró precisamente sobre dicho síndrome y sobre su efecto en la conducta de la acusada. Diga lo que diga la mayoría en su opinión sobre el particular, de entrelineas surge transluciente la consideración real que se le ha dado a la alegación de la acusada de ser una mujer maltratada, aunque el Jurado no lo creyera o no lo considerara suficiente para justificar que le diera muerte al occiso.
No cabe duda de que nuestro país sufre un gravísimo problema de maltrato contra la mujer en casos de violencia doméstica. El Estado evidentemente no ha hecho lo sufi-ciente para tratar de erradicar de raíz este infame mal social y para ajusticiar a quienes abusan de sus esposas. Sin embargo, nada de ello justifica dislocar uno de los prin-*722cipios fundamentales de nuestro ordenamiento jurídico, como lo hace la mayoría en este caso, cuando interviene con una adjudicación del Jurado en una situación en la cual, innegablemente, existían versiones conflictivas de los hechos y no quedó demostrado que dicho Jurado actuó con pasión, prejuicio o de modo patentemente erróneo. Por ello, disiento.

 Véase esc. 2 de la opinión mayoritaria.